DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-15, and 17-18 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 11/9/2018, and 2/8/2021 and have been reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites the limitation “means for conveying”, the specification states that the means for conveying consists mainly of a container, that is to say any element, object or physical entity making it possible to accommodate or receive said active substance, guaranteeing in the end the transport and/or conveyance of the active substance to a predetermined ideal destination in order to ensure the seeding function.
Claim 1 recites the limitation “means for delivering”, the specification states that the means for delivering comprise one or more elements, objects or physical entities enabling the scattering of the active substance. Moreover, the delivery of the active substance can be carried out according to different techniques. Among these different techniques, one distinguishes in particular and mainly two methods: the means for delivering 13 can ensure a gradual and optionally controlled, sudden and/or instantaneous scattering.
Claim 7 recites the limitation “analysis means”, the specification states that the analysis means can optionally be based on detections by microwaves, by conductivity probes, by vibrating plates or based on optical and chemical detections, as non- limiting examples. Moreover, as specified above, such marker particles M can advantageously be traced by any suitable analysis means such as an ultraviolet spectrophotometer or an infrared spectrometer, by absorption or by fluorescence, as non-limiting examples. As a variant or additionally, a device for seeding a cloud cell according to the invention can comprise or cooperate with one or more radar reflectors in order to track the trajectory of said device.
Claim 15 recites the limitation “communication means”, the specification states that the communication means working together with the processing unit 21, also by means of internal communication buses. Said communication means 23 can thus ensure a communication N, optionally by wire or wirelessly, intended for any remote electronic entity 30 within communication reach. Such communication means 23 can also be of "long distance" type and enable such a device 10 to be able to transmit all or part of the content of the data memory 22 to said remote entity 30 via messages distributed by a network operating, for example, GSM, GPRS or satellite technologies, in the case in which said communication is wireless.
Claim 16 recites the limitation “trajectory correction means”, the specification states that the trajectory correction means make it possible in particular to correct, attenuate and/or compensate for the optional elements and/or external conditions such as, for example, wind currents, which can potentially influence the trajectory of the device 10 and/or the propagation of the delivery of the active substance AS and, in the end, the seeding of the selected cloud cell. As non-limiting examples, such correction means can consist of one or more propulsive units with electrical controls working together with the first processing unit 21. Said propelling unit(s) can cause a substantially horizontal movement or a substantially vertical movement of the device 10,27 depending on the stresses undergone by said device 10 or the cloud cell to be seeded. Such propulsive units can thus consist of one or more propellers or turbines.
Claim 19 recites the limitation “means for regulating the pressure and/or temperature of the gas”, the specification states that such means for regulating can comprise a two-stage pressure reducing device including two reservoirs at two different pressures, for example, respectively, a first reservoir at a hundred bars and then a second reservoir at five bars. As a variant, such means for regulating can include or cooperate with a pressure reducing device comprising a heat exchanger. Such an exchanger can optionally consist of a heat exchanger with copper coil(s), in such a manner that the temperature of the gas during its injection into the aerostatic means does not alter the said means. Said exchanger can advantageously be passive or active. As a variant, when the aerostatic means in the form of a balloon have fixed dimensions, that is to say when it comprises an advantageously non-resilient envelope, the means for regulating the pressure and/or the temperature can comprise a double-wall injector, making it possible to avoid any contact between the envelope of a balloon and the injector.
Claim 19 recites the limitation “means for loading an active substance and/or marker particles”, the specification  does not appear to go into greater detail about what the intended scope of means for loading an active substance and/or marker particles is.
Claim 19 recites the limitation “means for launching”, the specification  does not appear to go into greater detail about what the intended scope of means for launching is.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Archenhold (GB #191409580).
Regarding claim 1, Archenhold teaches a device for seeding a cloud cell, comprising means for conveying and delivering an active substance (20, and Page 2, paragraph 7, lines 1-10), said device moreover comprising aerostatic means including a balloon (24, and Page 2, paragraph 7, lines 1-10) and working together with the means for conveying said active substance (20, and 24 as seen in figure 5, and Page 2, paragraph 7, lines 1-10), wherein said device is arranged in such a manner that said balloon is ruptured when said balloon substantially reaches a predetermined altitude (Page 2, paragraph 7, lines 1-10).
Regarding claim 2, Archenhold teaches the device according to claim 1, wherein the means for conveying and delivering compris(20, and 24 as seen in figure 5, and Page 2, paragraph 7, lines 1-10).
Regarding claim 5, Archenhold teaches the device according to claim 1, wherein the means for conveying comprises said active substance (20, and Page 2, paragraph 7, lines 1-10).
Regarding claim 8, Archenhold teaches the device according to claim 1, wherein the means for delivering comprise or cooperate with triggering means (Page 2, paragraph 7, lines 1-10) configured to cause the delivery of the active substance at a given position (Page 2, paragraph 7, lines 1-10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Archenhold (GB #191409580).
Regarding claim 3, Archenhold teaches the device according to claim 1, but this embodiment of Archenhold does not teach that the means for conveying and delivering are included within the aerostatic means.  However, an alternative embodiment of Archenhold does teach that the means for conveying and delivering are included within the aerostatic means (As can be seen in figure 4 the balloon 21 both holds and conveys the active substance and includes a valve 23 which allows the active substance to be delivered).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the conveying means and the delivering means included within the balloon because these are two embodiments of the same invention.  The motivation for having the conveying means and the delivering means included within the balloon is that it helps to reduce the weight and points of failure if the system.
Regarding claim 4, Archenhold teaches the device according to claim 1, but this embodiment of Archenhold does not teach that the means for conveying and delivering comprise a single physical entity.  However, an alternative embodiment of Archenhold does teach that the means for conveying and delivering comprise a single physical entity (As can be seen in figure 4 the balloon 21 both holds the active substance and includes a valve 23 which allows the active substance to be delivered).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the means for delivering and the aerostatic means be the same entity because these are two embodiments of the same invention.  The motivation for having the means for delivering and the aerostatic means be the same entity balloon is that it helps to reduce the weight and points of failure if the system.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Archenhold (GB #191409580) in view of Mentus (US #5,360,162).
Regarding claim 6, Archenhold teaches the device according to claim 5, but does not teach that the active substance comprises primarily of silver iodide or hygroscopic salt.  However, Mentus does teach that the active substance comprises primarily of silver iodide (Column 1, lines 28-33) or hygroscopic salt.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the active substance be silver iodide because Archenhold and Mentus are both systems that work to seed clouds.  The motivation for having the active substance be silver iodide is that silver iodide has a high effectiveness as a nucleant in cloud seeding.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Archenhold (GB #191409580) in view of Duesterhoft et al. (PGPub #2016/0370263).
Regarding claim 7, Archenhold teaches the device according to claim 5, but does not teach that the means for conveying also comprises propagation marker particles which can be detected by any suitable analysis means.  However, Duesterhoft does teach that the means for conveying also comprises propagation marker particles which can be detected by any suitable analysis means (Abstract, lines 1-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the system distribute marker particles that can be detected because Archenhold and Duesterhoft are both aerial systems that deploy substances into the air.  The motivation for having the system distribute marker particles that can be detected is that it allows a system to tracker the wind and motion of the particles to verify that they are accomplishing a desired mission.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Archenhold (GB #191409580) in view of Brookes et al. (US #9,296,462).
Regarding claim 9, Archenhold teaches the device according to claim 8, but does not teach that the triggering means comprise one or more protruding elements whose distal portion is in contact with the aerostatic means.  However, Brookes does teach that the triggering means comprise one or more protruding elements whose distal portion is in contact with the aerostatic means (520, the blade protrudes into the opening that the tube is placed through to contact the tube).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a protruding device that contacts the aerostatic means because Archenhold and Brookes are both balloons that can terminate their flight.  The motivation for having a protruding device that contacts the aerostatic means is that it allows the system to precisely control when the balloon is popped.
Claims 10-12, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Archenhold (GB #191409580) in view of Sheng (CN 201467770).
Regarding claim 10, Archenhold teaches the device according to claim 8, wherein the active substance is released when the balloon reaches a desired altitude (Page 2, paragraph 7, lines 1-10), but does not teach that the triggering means comprise: - a first processing unit; PatentAttorney Docket No. - a first sensor working together with said first processing unit and delivering to said first processing unit a measurement of a first physical quantity which is representative of the pressure within the aerostatic means; - said first processing unit being configured to compare the measurement of the first physical quantity with a predetermined threshold and, when said measurement reaches said threshold, for generating an actuation command intended for the means for delivering the active substance; and the means for delivering have electrical controls and are suitable for interpreting the commands generated by the triggering means.  
However, Sheng does teach that the triggering means comprise: - a first processing unit (The last paragraph from pages 3, and 4 of the provided translation, for data to be taken from a sensor and transmitted to an external location there must inherently be a processor); PatentAttorney Docket No. - a first sensor working together with said first processing unit (The last paragraph of pages 3, and 4 from the provided translation) and delivering to said first processing unit a measurement of a first physical quantity which is representative of the pressure within the aerostatic means (The last paragraph of pages 3, and 4 of the provided translation teaches that the system controls the altitude of the balloon based on the GPS information and the sensed atmospheric conditions, the altitude of the balloon is entirely controlled by the pressure within the balloon so controlling the altitude of the balloon based on the data results in a physical quantity that represents the internal pressure because if the GPS is reporting that the balloon is not changing altitude then the internal pressure is resulting in a buoyancy that is neutral); - said first processing unit being configured to compare the measurement of the first physical quantity with a predetermined threshold (The last paragraph of page 4 from the provided translation, if the internal pressure is too great and causing the balloon to rise above a desired altitude then some of the pressure is released to reach a desired threshold) and, when said measurement reaches said threshold, for generating an actuation command intended for the means for delivering the active substance (The last paragraph of page 4 from the provided translation, this teaches that a signal is sent to the system that controls the release of material from within the system based on if the balloon has reached an intended altitude); and the means for delivering have electrical controls and are suitable for interpreting the commands generated by the triggering means (The last paragraph of page 4 from the provided translation).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a sensor that can determine the internal pressure of the balloon and compare it to a pressure at a desired altitude with a processor to see if it has reached a desired altitude because Archenhold and Sheng are both balloon systems.  The motivation for having a sensor that can determine the internal pressure of the balloon and compare it to a pressure at a desired altitude with a processor to see if it has reached a desired altitude is that it allows the system to accurately determine if the balloon has reached the desired altitude and assisted the balloon in reaching the desired altitude.
Regarding claim 11, Archenhold teaches the device according to claim 1, but does not teach means for tracking the trajectory and/or the position of said device, said tracking means working together with the aerostatic means and comprising: - a second processing unit; - a second sensor for measuring and collecting a second physical quantity regarding the trajectory and/or the position of the device, working together with said second processing unit; - a data memory working together with said second processing unit in which said second processing unit records the second quantity measured and collected according to a given periodicity.  However, Sheng does teach means for tracking the trajectory and/or the position of said device (The last paragraph of page 4 of the provided translation), said tracking means working together with the aerostatic means (The last paragraph of pages 3, and 4 of the provided translation) and comprising: - a second processing unit (3, The last paragraph of pages 3, and 4 of the provided translation); - a second sensor for measuring and collecting a second physical quantity regarding the trajectory and/or the position of the device (2, The last paragraph of pages 3, and 4 of the provided translation), working together with said second processing unit (The last paragraph of pages 3, and 4 of the provided translation); - a data memory working together with said second processing unit in which said second processing unit records the second quantity measured and collected according to a given periodicity (The last paragraph of pages 3, and 4 of the provided translation).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a tracking system that can sense the current position of the balloon and send the information to a processor which processes and stores the information because Archenhold and Sheng are both balloon systems.  The motivation for having a tracking system that can sense the current position of the balloon and send the information to a processor which processes and stores the information is that it allows the motion of the balloon to be monitored and recorded which helps to know when the balloon get to a desired altitude.
Regarding claim 12, Archenhold as modified by Sheng teaches the device according to claim 10, but Archenhold does not teach means for tracking the trajectory and/or the position of said device, said tracking means working together with the aerostatic means and comprising: - a second sensor for measuring and collecting a second physical quantity regarding the trajectory and/or the position of the device, working together with the first processing unit; Patent Attorney Docket No. Page 5 - a data memory working together with said first processing unit in which said first processing unit records the second Quantity measured and collected according to a given periodicity.  However, Sheng does teach means for tracking the trajectory and/or the position of said device (The last paragraph of page 4 of the provided translation), said tracking means working together with the aerostatic means (The last paragraph of pages 3, and 4 of the provided translation) and comprising: - a second sensor for measuring and collecting a second physical quantity regarding the trajectory and/or the position of the device (2, The last paragraph of pages 3, and 4 of the provided translation), working together with the first processing unit (The last paragraph of pages 3, and 4 of the provided translation); Patent Attorney Docket No. Page 5 - a data memory working together with said first processing unit in which said first processing unit records the second Quantity measured and collected according to a given periodicity (The last paragraph of pages 3, and 4 of the provided translation).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a tracking system that can sense the current position of the balloon and send the information to a processor which processes and stores the information because Archenhold and Sheng are both balloon systems.  The motivation for having a tracking system that can sense the current position of the balloon and send the information to a processor which processes and stores the information is that it allows the motion of the balloon to be monitored and recorded which helps to know when the balloon get to a desired altitude
Regarding claim 15, Archenhold as modified by Sheng teaches the device according to claim 11, but Archenhold does not teach that the tracking means comprise communication means working together with the second processing unit, said communication means being arranged for transmitting all or part of the content of the data memory to a remote electronic entity.  However, Sheng does teach that the tracking means comprise communication means working together with the second processing unit, said communication means being arranged for transmitting all or part of the content of the data memory to a remote electronic entity (The last paragraph of pages 3, and 4 of the provided translation).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the tracking system communicate with a remote entity because Archenhold and Sheng are both balloon systems.  The motivation for having the tracking system communicate with a remote entity is that it allows the system to be monitored from the ground to ensure that it is operating as desired.
Regarding claim 17, Archenhold as modified by Sheng teaches a system for seeding a cloud cell, comprising a device for the seeding according to claim 15 (Archenhold as modified by Sheng teach this device), but Archenhold does not teach the remote electronic entity capable of communicating with said device via the communication means by wire or wireless connection.  
However, Sheng does teach the remote electronic entity capable of communicating with said device via the communication means by wire or wireless connection (The last paragraph of pages 3, and 4 of the provided translation).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a remote entity capable of wirelessly communicating with the device because Archenhold and Sheng are both balloon systems.  The motivation for having a remote entity capable of wirelessly communicating with the device is that it allows the system to be monitored from the ground to ensure that it is operating as desired.
Regarding claim 18, Archenhold as modified by Sheng teaches the system according to claim 17, but Archenhold does not teach that the electronic entity configured to read the content of the memory of the tracking means of said device.  However, Sheng does teach that the electronic entity configured to read the content of the memory of the tracking means of said device (The last paragraph of pages 3, and 4 of the provided translation).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the remote entity read the memory of the system because Archenhold and Sheng are both balloon systems.  The motivation for having the remote entity read the memory of the system is that it allows the system to follow the change in the position of the balloon.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Archenhold (GB #191409580) as modified by Sheng (CN 201467770) as applied to claim 11 above, and further in view of Duesterhoft et al. (PGPub #2016/0370263).
Regarding claim 13, Archenhold as modified by Sheng teaches the device according to claim 11, but does not teach that the means for conveying comprises propagation marker particles which can be detected by any suitable analysis means, and the second sensor is capable of detecting the propagation marker particles according to a suitable analysis means.  However, Duesterhoft does teach that the means for conveying comprises propagation marker particles which can be detected by any suitable analysis means (Abstract, lines 1-14), and the second sensor is capable of detecting the propagation marker particles according to a suitable analysis means (Abstract, lines 1-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the system distribute marker particles that can be detected by a sensor on the vehicle because Archenhold and Duesterhoft are both aerial systems that deploy substances into the air.  The motivation for having the system distribute marker particles that can be detected by a sensor on the vehicle is that it allows a system to tracker the wind and motion of the particles to verify that they are accomplishing a desired mission.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Archenhold (GB #191409580) as modified by Sheng (CN 201467770) as applied to claim 11 above, and further in view of Mathe et al. (US #9,327,816).
Regarding claim 14, Archenhold as modified by Sheng teaches the device according to claim 11, but does not teach that the second sensor comprises an accelerometer and/or a gyroscope.  However, Mathe does teach that the second sensor comprises an accelerometer and/or a gyroscope (Column 5, lines 1-12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an accelerometer or gyroscope as a sensor on the system because Archenhold and Mathe are both balloon systems.  The motivation for having an accelerometer or gyroscope as a sensor on the system is that it allows the system to record how the body of the balloon is actually moving.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647